                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 ANTHONY FLORES                              :           CIVIL ACTION
          Plaintiff                          :
                                             :           NO. 17-4848
                 v.                          :
                                             :
 ANDREW CHARLTON, et al.                     :
          Defendants                         :

                                        ORDER
        AND NOW, this 12th day of August 2019, upon consideration of the motion for summary

judgment filed by Defendants Andrew Charlton and Citizens Financial Group, Inc.

(“Defendants”), [ECF 22], the response in opposition thereto filed by Plaintiff Anthony Flores

(“Plaintiff”), [ECF 23], and Defendants’ reply, [ECF 26], it is hereby ORDERED that, for the

reasons set forth in the accompanying Memorandum Opinion, Defendants’ motion for summary

judgment is GRANTED, and JUDGMENT is entered in favor of Defendants and against Plaintiff

on all of Plaintiff’s claims.

        The Clerk of Court is directed to mark this matter CLOSED.




                                           BY THE COURT:



                                           /s/ Nitza I. Quiñones Alejandro
                                           NITZA I. QUIÑONES ALEJANDRO
                                           Judge, United States District Court
